July 19, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
   TEXAS DEPARTMENT OF AGING AND DISABILITY SERVICES A/K/A
 BRENHAM STATE SCHOOL, ANTHONY V. WATSON, DWANE B. HUBBARD,
                AND ARETHA L. TURNER, Appellants

NO. 14-11-00751-CV                           V.

MARY CANNON, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE
          OF PATRICK TATE DYESS, DECEASED, Appellee
                ________________________________

        This cause, an appeal from the orders, signed August 18, 2011, was heard on the
transcript of the record.

      We order the “ORDER DENYING DEFENDANT TEXAS DEPARTMENT OF
AGING AND DISABILITY SERVICES A/K/A BRENHAM STATE SCHOOL’S PLEA
TO THE JURISDICTION AND MOTION TO DISMISS” of the court below
REVERSED and RENDER judgment dismissing all claims against Texas Department
of Aging and Disability Services a/k/a Brenham State School.

       We find no error in the following orders and therefore order them AFFIRMED:
(1) “ORDER DENYING DEFENDANT TEXAS DEPARTMENT OF AGING AND
DISABILITY SERVICES A/K/A BRENHAM STATE SCHOOL’S MOTION TO
DISMISS PURSUANT TO TEX. CIV. PRAC. & REM. CODE SECTION 101.106
(a)&(e)”; and (2) “ORDER DENYING DEFENDANTS ANTHONY V. WATSON,
DWANE B. HUBBARD AND ARETHA L. TURNER’S MOTION TO DISMISS
PURSUANT TO TEX. CIV. PRAC. & REM. CODE SECTION 101.106(a) & (e).”

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.